This is an appeal from a judgment of the Supreme Court oncertiorari that fixed the assessment on the respondent's land and residence for the tax year of 1936 at $15,000. The record is replete with contradictory evidence and such facts as are undisputed are susceptible of conflicting inferences. The record as a whole presents a close factual situation.
It is a settled rule that findings of fact by the Supreme Court on conflicting evidence, or on uncontroverted evidence reasonably susceptible of conflicting inference, are conclusive on appeal where such findings of fact are based upon competent evidence.Jersey City v. State Water Policy Commission, 118 N.J.L. 72,77; Dana College v. State Board, c., 117 Id. 530;West Shore Railroad Co. v. Board of Public UtilityCommissioners, 112 Id. 83; Angelotti v. Montclair, 109Id. 360; Kohn v. Tilt, 103 Id. 110; Collingswood v.Water Supply Commission, 85 Id. 567; Yellow Pine Co. v.State Board of Assessors, 72 Id. 182; Moran v. JerseyCity, 58 Id. 653. The finding below is supported by competent proof and such finding is controlling here.
For this reason the judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 12.
For reversal — None. *Page 201